AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                                                                   USDC SDNY
                           UNITED STATES DISTRICT COURT                            DOCUMENT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                        ELECTRONICALLY FILED
                                                                                   DOC #:
 UNITED STATES OF AMERICA                                                          DATE FILED: 
                                                          Case No. 1:09ȬcrȬ339

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 ANTONIOȱGUERRERO


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

The Court has considered Mr. Guerrero's application, Dkt. Nos. 282 and 285, as well as the

materials filed on the docket with respect to his trial, post-trial proceedings, and sentencing. The

Court recognizes that the “First Step Act freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before them in

motions for compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

Assuming, without holding, that Mr. Guerrero's health conditions--principally, his obesity, high

cholesterol and pre-diabetes--combined with the circumstances at the facility in which he is

incarcerated are sufficient to permit the Court to conclude that extraordinary and compelling

circumstances that might support a modification of his sentence exist in this case, after evaluating

the factors set forth in 18 U.S.C. § 3553(a), the Court does not believe that a modification of Mr.

Guerrero's sentence is appropriate at this time.

Mr. Guerrero was sentenced to twenty five years imprisonment after having been convicted at trial

of two counts of intentional murder while engaged in a drug trafficking crime. That sentence


                                                   3
represented a substantial downward departure. The nature of Mr. Guerrero's crimes require, at a

minimum, service of the incarceratory sentence imposed upon him. Mr. Guerrero argues that the

evidence of his rehabilitation prior to his conviction should lead the Court to conclude that a lesser

sentence is appropriate at this time. But Mr. Guerrero had the opportunity to present those facts

to the sentencing court. They do not justify the imposition of a lesser sentence at this time. Simply

put, after considering all of the 3553(a) factors, the Court does not believe that a reduction of the

25 year sentence for Mr. Guerrero's murder of two people is warranted.

The Court notes the vaccination campaign in effect at the Bureau of Prisons and hopes that Mr.

Guerrero’s health conditions will lead the Bureau of Prisons to prioritize him in the vaccination

schedule.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Court directs the Clerk of Court to terminate the motions pending at Dkt. Nos. 282 and 285

and to mail a copy of this order to Mr. Guerrero.



            DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: 1HZ<RUN1HZ<RUN

May 15, 2021
                                                           GREGORY
                                                           GR
                                                           GREGGOR
                                                                 RY H.
                                                                    H WOODS
                                                      UNITED
                                                           D STATES DISTRICT JJUDGE



                                                  4
